DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claim 25, and cancellation of claim 1-24 in “Claims - 12/30/2020” is acknowledged. 
Prior to this office action, claims 25-47 were pending, of which, non-elected without traverse, claims 36-47 were withdrawn. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 36-47 non-elected claims without traverse in “Response to Election / Restriction Filed - 09/14/2020”.  It is further noted that the withdrawn independent claim 36 was not amended to accommodate the subject matters for which claim 25 is being allowed. Accordingly, as no rejoining was feasible, claims 36-47 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 25-35 are presented for examination.
Reasons for Allowances 
Claims 25-35 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 25, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a system-in-package apparatus comprising, inter alia, “a side of the PWB opposite the plurality of devices is attached to the receiving surface of the contoured heat sink; and wherein the flexible PWB forms a contoured configuration touching each of the first recess, the subsequent recess, the ledge, and the prominence”, as recited in  claim 25.
The most relevant prior art of references (US 20140264821 A1 to Tang; Zhizhong et al. in Fig 2, along with figs 1A, 7; [0035+], and US 20060292756 A1 to Primavera; Anthony A. et al., in Fig 5-6, [0042-0044]) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20190174638 A1 to Silvano de Sousa et al.) discloses, in figure 10 and in paragraph [0113], a system-in-package 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 25 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim 25 is deemed patentable over the prior arts.
Claims {26-35} are allowed as those inherit the allowable subject matter from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 8, 2021